ORDER

PER CURIAM.
In this dissolution action, wife raises seven points on appeal. She argues the trial court erred by not entering written findings of facts regarding the child’s best interest, by awarding primary physical and legal custody to husband, by failing to order husband to pay interest on a stayed monetary judgment, by dividing property in a contempt order, in admitting into evidence a tape recording, in the distribution of marital property, and in rejecting wife’s allegations that husband’s undue influence of witnesses at trial created an unfairness to wife.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the *622evidence. No error of law appears. An opinion would have no precedential value.
We affirm pursuant to Rule 84.16(b).